TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 2, 2021



                                      NO. 03-20-00419-CV


                                 Trayce Castillo Goode, Appellant

                                                v.

                                     Brenda Lanig, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 11, 2020. Having

reviewed the record, the Court holds that Trayce Castillo Goode has not prosecuted her appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.